— Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Lagaña, J.), imposed November 18, 1983.
Sentence affirmed.
The court properly imposed consecutive sentences for the defendant’s convictions of manslaughter in the first degree and criminal possession of a weapon in the second degree, since there was sufficient proof adduced at the trial that the offenses were separate and distinct acts, although arising out of the same transaction (see, People ex rel. Maurer v Jackson, 2 NY2d 259). Furthermore, while a weapon was used in the course of the commission of the manslaughter, nevertheless, possession of a deadly weapon or the display of a firearm is not a material element of manslaughter in the first degree (see, People v Gonzalez, 99 AD2d 1001; Penal Law § 125.20; cf. Penal Law § 70.25 [2]). Mollen, P. J., Gibbons, Thompson and Brown, JJ., concur.